Sognier, Judge.
Larry Payne, d/b/a Larry Payne Plumbing, appeals from an order of the trial court in which he contends he was erroneously cited for contempt. An application for contempt was brought against Payne by the Hall County Board of Tax Assessors (Board) pursuant to OCGA § 48-5-300 (Code Ann. § 91A-1441) after Payne refused to comply with the Board’s subpoena for production and copying of documents. Payne had produced the documents but refused to permit copies to be made, contending that the Board lacked statutory authority to require a taxpayer to produce documents for copying.
After a hearing on the Board’s application for contempt and Payne’s motion to quash, the trial court ordered Payne to permit the *37subpoenaed documents to be copied within 30 days of the order, and ordered “[t]hat upon any failure of defendant to comply with the terms of the within and foregoing order, he shall be cited to appear before this Court to show cause why he should not be held guilty of contempt and punished for such contempt as provided by law. ...” The trial court also provided that enforcement of the order was stayed pending disposition of any appeal.
Decided November 28, 1983.
Larry J. Payne, pro se.
J. D. Smith, for appellees.
The trial court did not find appellant in contempt. Until further action is taken, the contempt proceeding is pending in the court below and the trial court’s order is not final and therefore not appealable. Harrell v. Peteet, 134 Ga. App. 210 (214 SE2d 5) (1975). See Rewis v. Browning, 153 Ga. App. 352, 355 (10) (265 SE2d 316) (1980); In re Crudup, 149 Ga. App. 214 (253 SE2d 802) (1979). Judgments not final can be appealed only by compliance with the interlocutory appeal provision at OCGA § 5-6-34 (b) (Code Ann. § 6-701), and as such compliance was lacking here, the appeal must be dismissed. Foskey v. Bank of Alapaha, 147 Ga. App. 541 (249 SE2d 346) (1978); Marsh v. Allgood, 118 Ga. App. 773 (165 SE2d 479) (1968).

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.